Title: To John Adams from Samuel Cooper, 22 October 1777
From: Cooper, Samuel
To: Adams, John


     
      My dear Sir
      Boston Octr 22. 1777
     
     I write to you in Hast and Confidence—and beg you to conceal me when I speak with Freedom of Men and Things. After many Reports that Burgoyne and his Army were Prisoners of War, we have this Day receiv’d the Articles agreed on between him and our General. Perhaps I may be mistaken, but my Joy is damp’d by the Concessions Gates has made, considering how totally Burgoyne was in our Power. He and his Army are restor’d to Gt. Britain: They have a free Passage granted there upon Condition of not serving in America during the present War. They may then by this unaccountable Treaty, take the Place of Regiments in Britain, who may come to America, as early for Action as the surrender’d Troops could have been, had they winter’d in Canada. I have seen only this first Article. I wish the others may be better. This alone chagrines me. You will have the Whole, and can judge better than I. In my present Opinion, Infatuation or something worse, dictated the Concession made to an Army, not a third of ours in Number; and in ev’ry Circumstance of Desperation. I will write more soon. With the greatest Esteem and Affection Your’s &c.
    